Citation Nr: 1041720	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-33 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

Angela Barner, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.  
The Veteran had active and/or inactive service in the U.S. Army 
Reserves from July 1969 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 and October 2009 rating decisions of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's service-connected PTSD is productive of anxiety, 
intrusive thoughts, and panic attacks with passive suicidal 
ideation, and results in occupational and social impairment in 
most areas.  



CONCLUSION OF LAW

The criteria for a disability rating of 70 percent but no higher 
for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.102, 3.321, 
4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In November 2006 and July 
2009, the Veteran was notified of the information and evidence 
needed to substantiate and complete the claims on appeal.  
Additionally, the letters provided him with the general criteria 
for the assignment of effective dates and initial ratings.  Id.  

The Board notes that, in the present case, initial notice was 
issued to the Veteran prior to the January 2007 and October 2009 
adverse determinations on appeal; thus, no timing issue exists 
with regard to the notices provided the claimant.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  That case, however, was subsequently overturned by 
the U.S. Court of Appeals for the Federal Circuit, and is no 
longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as non-VA medical records, and the 
Board notes that the Veteran indicated that all of his treatment 
for his PTSD was private, and as such the RO need not seek VA 
medical records.  He has also been afforded VA medical 
examinations on April 2005, January 2007, and December 2009.  The 
Board notes that the VA examination reports contain sufficiently 
specific clinical findings and informed discussion of the 
pertinent history and clinical features of the disability on 
appeal and are adequate for purposes of this appeal.  The Board 
is not aware, and the Veteran has not suggested the existence of, 
any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks a disability rating in excess of 50 percent for 
PTSD.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the schedule 
for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2010).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  Where, 
however, an increase in the level of a service-connected 
disability is at issue, the primary concern is the present level 
of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
cases in which a reasonable doubt arises as to the appropriate 
degree of disability to be assigned, such doubt shall be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

The Board long has recognized that, when considering initial 
ratings, the degree of impairment since the effective date of the 
grant of service connection must be considered, to include the 
possibility that a staged rating may be assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  As such, the Board will consider whether staged ratings 
are appropriate to the pending appeal.  

PTSD is rated under Diagnostic Code 9411, for PTSD, which 
provides a 50 percent rating where there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

In evaluating psychiatric disorders, the Board is mindful that 
the use of the term "such symptoms as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve only as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

There are several VA examinations of record, as well as several 
reports by the Veteran's private psychiatrist, which document the 
severity of the Veteran's service-connected PTSD.  The earliest 
VA psychiatric examination of record is dated in April 2005.  At 
that examination, the Veteran reported serving in Vietnam, and 
his subjective complaints included difficulty sleeping; hearing 
non-existent noises; experiencing nightmares, anxiety, 
hypervigilance, worry, poor concentration, intrusive memories, 
low energy, irritability and anger; startling easily; and, 
feeling depressed and isolated.  The Veteran denied flashbacks.  
On objective examination, the Veteran was noted to be neatly 
groomed with normal behavior and a cooperative attitude.  He did 
not have pressured speech, loosened associations, homicidal or 
suicidal thoughts.  He did not experience hallucinations, 
delusions, paranoia or ideas of reference.  The examiner noted 
that the Veteran experienced intrusive memories, hypervigilance, 
and nightmares.  In addition, he was noted to startle easily, to 
have mild depression, and mild to moderate anxiety dependent on 
the circumstances, and to have poor insight.  He was oriented 
with good judgment and average intelligence.  The Veteran was 
assigned a Global Assessment of Functioning (GAF) score of 55, 
and determined to be capable to handle his financial affairs.  
The Court of Appeals for Veterans Claims (CAVC) has noted that a 
55 to 60 score indicates "moderate difficulty in social, 
occupational, or school functioning."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

The Veteran was afforded another VA psychiatric examination in 
January 2007.  He acknowledged private treatment for a 
psychiatric disability, which included medications, but no group 
or individual therapy.  The Veteran explained that he was 
isolated at home, with no friends and no socialization.  He 
indicated that he was verbally, but not physically, violent.  He 
reported that he drank between 4 and 12 drinks daily.  The 
Veteran shared that he was married and employed.  He stated that 
he was occasionally agitated with others on the job.  The Veteran 
complained of memory difficulties including forgetting his 
medications, and getting lost even when driving in familiar 
areas.  The Veteran indicated that he experienced nightmares, 
sleep disturbance, flashbacks, irritability and detachment.  On 
objective examination, the Veteran was noted to be neatly 
groomed, with unremarkable psychomotor activity and speech.  He 
had normal affect, and was cooperative with the examiner.  The 
Veteran's mood was anxious, dysphoric, and he was noted to have 
attention disturbance and appear nervous.  He was oriented to 
person, place and time, with unremarkable thought processes and 
content.  Although the Veteran initially denied suicide attempts, 
on examination it was clarified that he had homicidal and 
suicidal thoughts that were occasional, with no intent.  He did 
not have problems with activities of daily living.  He was 
assigned a GAF score of 55, and considered to be capable of 
managing his financial affairs.  

The most recent VA examination of record is from December 2009.  
At this examination, the Veteran reported continued sleep 
problems, and flashbacks, described as feelings of emptiness and 
nervousness.  The Veteran, who conveyed that he had been married 
since 1968, regarded his marital relationship to be improved 
since his retirement.  The Veteran explained that he had a very 
positive relationship with his four adult children and two 
grandchildren, and that he sometimes saw his brother and nephew.  
He contended, however, that he did not have friends outside of 
his family.  He indicated that he had not attempted suicide, nor 
been violent or assaultive.  The Veteran asserted that he drank 
approximately six beers daily, with a shot or two of whiskey when 
trying to sleep, but that this amount of alcohol was not 
problematic for him.  On objective examination, he was noted to 
be casually dressed (and able to maintain personal hygiene), 
cooperative, oriented to person, time and place, of average 
intelligence, with good impulse control and unremarkable thought 
process and content, able to interpret proverbs appropriately, 
and he understood that he had a problem, and the outcome of his 
behavior.  It was indicated that the Veteran did not have 
hallucinations, obsessive or ritualistic behavior, panic attacks, 
homicidal or suicidal thoughts, or episodes of violence.  He did, 
however, have hesitant speech, tense psychomotor activity, 
constricted affect, anxious mood, attention disturbance 
manifested by a short attention span and being easily distracted, 
nightmares one to two times per week, with difficulty returning 
to sleep, and problems with daily living.  The examiner suggested 
that the Veteran's remote memory and immediate memory were 
normal; however, his recent memory was mildly impaired based on 
his reports of forgetting conversations, appointments, chores, or 
even what he was about to do.  

Additionally, the Veteran reported, and the examiner noted, 
recurrent distressing dreams of the traumatic event, with intense 
psychological distress at exposure to the internal or external 
cues that resembled an aspect of the event.  Efforts to avoid 
thoughts, feelings, conversations, activities, places or people 
that were associated with the trauma or aroused recollections of 
the trauma were noted.  There was markedly diminished interest or 
participation in significant activities and persistent symptoms 
of increased arousal, such as difficulty falling or staying 
asleep, irritability or outbursts of anger, difficulty 
concentrating, and exaggerated response.  The Veteran reported 
that the symptoms were moderate and triggered most often by 
watching the news regarding the Iraq war.  No remissions were 
reported.  The Veteran asserted that his symptoms had worsened 
since the Iraq war, and that he rarely leaves the house unless 
necessitated by an activity or on occasion to eat with his wife 
and children.  It was indicated that the Veteran knew the amount 
of his benefit payment and the amounts of monthly bills, 
personally handled money and paid bills, and the examiner noted 
that the Veteran did not display any signs of mental incapacity 
during the evaluation.  As such, the Board concludes that a 
negative response by the examiner regarding whether the Veteran 
was capable of managing his financial affairs was no more than a 
clerical error.  The Board finds the Veteran remains capable of 
managing his financial affairs.  Regarding employment history, 
the Veteran reported that he retired in May 2009.  He expressed 
that the retirement was caused by his medical/psychiatric 
problems, which included anger (and outbursts towards others), 
irritability, depression, anxiety, and attention and 
concentration problems that led to conflict with his supervisor, 
including two verbal reprimands for the quality of his work.  The 
Veteran also reported difficulty functioning in an employment 
setting with a new supervisor, and difficulty learning new tasks 
for which he cited his memory problems.  The Veteran indicated 
that he was not looking for replacement work due to his age and 
inability to find work that would pay a commensurate salary.  The 
Veteran was assigned a GAF score of 65.  The examiner reflected 
that the Veteran displayed a positive ability to form and 
maintain intimate long-term relationships despite his mental 
health symptoms.  In addition, the examiner in reviewing the 
Veteran's PTSD symptoms concluded that the Veteran would have 
moderate impairment in physical and sedentary employment, but not 
be precluded from employment in and of itself.  The examiner 
stated that the Veteran's prognosis for improvement was guarded 
in light of the chronicity of the symptoms.  

The Veteran also received private psychological treatment, and 
such records from November 2004 to June 2009 are associated with 
the claims file.  On psychiatric evaluation in November 2004, the 
Veteran was assigned a GAF score of 35.  The Veteran had reported 
chronic and severe PTSD symptoms.  These included intrusive 
thoughts, nightmares, night sweats, distress at exposure to 
triggers reminding him of past trauma, avoidance of conversations 
regarding past service, anhedonia, estrangement, detachment from 
problems, hypervigilance, and exaggerated startle response.  In 
addition, the Veteran described his sleep as disturbed, with an 
inability to tolerate crowds or people standing behind him, and 
severe and worsening memory problems.  The examiner noted that 
the Veteran endorsed numerous depressive symptoms, including 
thoughts of death and suicide, and crying spells.  He also 
described experiencing panic attacks, and frequent auditory and 
visual illusions and hallucinations.  For instance, the Veteran 
explained that he frequently heard noises such as footsteps or 
doors opening and closing, and felt compelled to investigate the 
noises, which never led to a logical explanation.  In addition, 
he reported seeing shadows or figures of movement in his 
peripheral vision.  The Veteran described a history of alcohol 
abuse and reported that he continued to drink on a daily basis.  
On mental status examination, the Veteran was cooperative, 
appeared very nervous, fidgeting, with somewhat tremulous speech, 
anxious and depressed mood, and restricted affect.  The Veteran's 
thought process was noted to be linear, and his judgment and 
insight were fair.  He was not experiencing current 
hallucinations or delusions, nor suicidal or homicidal ideation 
during the brief interview.  

In private treatment records since 2004, the Veteran's GAF score 
has ranged anywhere from 35 to 50.  The Veteran continued to 
report symptomatology of: nightmares; panic attacks; intrusive 
thoughts; flashbacks; anger; sadness; fear; depression; low 
energy; agitation; feeling helpless, hopeless, and suicidal; 
experiencing worry, racing and jumping thoughts; headaches, and 
crying spells.  In addition, he reported hallucinations including 
hearing his name called, cars driving up, footsteps and/or noises 
in the house, seeing shadows moving and even rarely seeing 
animals that were not there.  The Veteran indicated that he 
rarely socialized with friends and family.  He also complained of 
trouble with his memory and getting lost driving.  

Review of the record shows that the Veteran's friendships are 
currently limited to his family, and suggests that he likely 
experiences difficulty in adapting to stressful circumstances.  
The record also reflects that the Veteran's psychiatric symptoms 
include sleep problems, irritability, depression, and impulsive 
thoughts (although he avoids acting on those thoughts and has not 
been violent).  Although at his December 2009 VA examination the 
Veteran was assessed with a GAF score of 65, his contemporaneous 
treating private physicians differed in their assessments of the 
Veteran's functioning, assigning GAF scores ranging from 35 to 
50.  

After considering the totality of the record, the Board finds the 
evidence sufficient to support a 70 percent disability rating and 
no higher for the Veteran's PTSD.  According to VA examination 
report and private clinical records, the Veteran has significant 
impairment due to such symptoms as social isolation, heightened 
anger and irritability, occasional hallucinations, flashbacks, 
nightmares, and poor sleep.  He has asserted he retired early due 
to his inability to control his anger, and has reported few 
friends or interests outside his immediate family.  By his own 
report, he is isolated.  Finally, he has been assigned GAF scores 
between 35 and 65, indicative of serious symptoms.  Although the 
Veteran experienced some variation in PTSD symptomatology, his 
symptoms are analogous to those associated with a 70 percent 
rating.  The Veteran does not meet the exact criteria for a 70 
percent rating; however, his symptamotology reflects many of the 
criteria.  Thus, in an effort to properly rate this Veteran, the 
Board resolves all reasonable doubt in the Veteran's favor and 
finds that he is entitled to a 70 percent rating for his PTSD.  

The Board notes at this juncture that VA will handle cases 
affected by change in medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations governing 
disability compensation and pension.  See 38 C.F.R. § 3.344(a).

With respect to whether the Veteran is entitled to a rating in 
excess of 70 percent for his PTSD, the Board notes that he has 
not demonstrated total occupational and social impairment due to 
such symptoms as impairment in thought processes or 
communication, delusions or hallucinations, persistent danger of 
hurting self or others; disorientation, or memory loss.  The VA 
examiners have consistently noted that the Veteran is fully 
oriented on examination; and his cognitive abilities were 
demonstrably intact.  Moreover, although the Veteran has 
experienced suicidal ideation he has indicated no intent to act 
on it and has no history of danger to himself.  Similarly, 
although he is irritable and verbally violent at times, he 
notably has not acted on his thoughts, and has no history of 
violence or any other indication of being a danger to others.  He 
has no history of legal problems related to his PTSD, and he was 
employed for many years until his recent retirement.  He is also 
in a long-term marriage, and reported regular contact with his 
children and other relatives.  All examiners, both private and 
VA, have characterized the Veteran as fully capable of managing 
his personal finances and performing the activities of daily 
living.  Overall, the preponderance of the evidence is against a 
finding of total social or occupational impairment due to the 
Veteran's PTSD, as would warrant a 100 percent rating.  

The Board has also considered whether to issue staged ratings 
pursuant to Hart, and finds that under the circumstances, staged 
ratings are not appropriate.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  In this case, the Veteran has alleged that 
his service-connected PTSD adversely affects his employment.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes that the 
Veteran is retired.  No examiner has stated the Veteran's PTSD 
alone prevents all forms of employment.  The 2009 VA examiner 
stated that there would be moderate impairment in physical and 
sedentary employment due to the Veteran's anxiety and 
irritability which affect his concentration, attention and 
communication with others, but that this would not preclude 
employment in and of itself.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  The Board does not find that the schedular criteria 
have been inadequate for rating the manifestations of the 
service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002) 
(Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration is not warranted.  

In conclusion, the Board finds the evidence supports an increased 
rating of 70 percent and no higher for the Veteran's PTSD.  As a 
preponderance of the evidence is against an increased rating in 
excess of 70 percent, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating of 70 percent but no higher 
for service-connected PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.  


REMAND

The Veteran seeks entitlement to a total disability rating based 
on individual unemployability due to service-connected disability 
(TDIU).  A Veteran may be awarded a TDIU upon a showing that he 
is unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In the present case, the Board notes the Veteran's rating has 
increased herein to70 percent for his service-connected PTSD 
disability, thus, meeting the schedular requirements of 38 C.F.R. 
§ 4.16(a).  Given that the Board's disposition of the PTSD claim 
impacts the claim for a TDIU, the Board will remand the issue of 
entitlement to a TDIU.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development 
deemed appropriate, and giving the appellant 
full opportunity to supplement the record, 
adjudicate the Veteran's pending TDIU claim 
in light of this decision and any additional 
evidence added to the record.  If the benefit 
sought on appeal remains denied, the Veteran 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before the 
record is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


